IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 492
                                 :
ORDER AMENDING RULE 205 AND      : CRIMINAL PROCEDURAL RULES
REVISING THE COMMENT TO RULE     :
209 OF THE PENNSYLVANIA RULES OF : DOCKET
CRIMINAL PROCEDURE               :
                                 :


                                                ORDER

PER CURIAM

      AND NOW, this 31st day of July, 2017, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been published before adoption at 46
Pa.B. 4951 (August 13, 2016), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendment to Pennsylvania Rule of Criminal Procedure 205 and
the revision to the Comment to Pennsylvania Rule of Criminal Procedure 209 are
adopted, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2017.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.